 QUALITY DRYWALL COMPANYQuality Drywall Company, Inc. and Falls CitiesCarpenter District Council, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO. Cases 9-CA-14526 and 9-CA-14672January 14, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND ZIMMERMANOn October 10, 1980, Administrative Law JudgePhil W. Saunders issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Quality Drywall Company, Inc., Bowling Green,Kentucky, its officers, agents, successors, and as-signs, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Ralph Tarrence and to all the dis-criminatees named in Appendix A, attached hereto,immediate and full reinstatement to their formersjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings they may have suffered by reason of thediscrimination against them in the manner set forthin the section of this Decision entitled 'TheRemedy."'2. Substitute the attached Appendix B for that ofthe Administrative law Judge.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard DOy Wall Products,Inc., 91 NLRB 544 (1950), enfd 138 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings254 NLRB No. 75APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees as to theidentity of their spokesman, and/or spokesmen. forthe purpose of discussing their terms and conditionsof employment.WE WILL NOT interrogate employees about theirunion activities during job application interviews.WE WILL NOT discharge employees because oftheir concerted or union activities.WE WILL NOT lay off employees because of theirunion activities.WE WILL NOT discourage membership in FallsCities Carpenter District Council, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or any other labor organizaton, by refusing toreinstate or otherwise discriminate against employ-ees with regard to their hire, tenure, or any otherterms or conditions of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, toform, join, or assist labor organizations, includingthe above-named Union, to bargain collectivelythrough a bargaining agent chosen by our employ-ees, to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, or to refrain from any such activities.WF WILL offer to Ralph Tarrence and to all dis-criminatees named below immediate and full rein-statement to their former jobs or, if those job nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WEWILL make them whole for any loss of pay theymay have suffered by reason of the discriminationagainst them, plus interest:Carl VernonBrooksHoyt ClarkTimothyCrowderClyde DeWeeseJoseph DeWeeseBobby FoxSteve HardinPhillip LacefiledTim WallenCharles PhelpsDavid PhelpsDonnie PhelpsEverett PhelpsMartin PhelpsWendell C. PhelpsRollie ReynoldsFreddie TarrenceMark TarrenceRalph TarrenceNorman MeadeQUALITY DRYWALL COMPANY, INC.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Law Judge: Basedon charges filed on November 5, 1979, and on December17, 1979, by Falls Cities Carpenter District Council,United Brotherhood of Carpenters and Joiners of Amer-ica, AFL-CIO, herein called the Union or ChargingParty, complaints were issued on December 28, 1979,and on January 15, 1980, against Quality Drywall Com-pany, Inc., herein called Respondent or Quality Drywall,alleging violations of Section 8(a)(l) and (3) of the Na-tional Labor Relations Act, as amended, herein calledthe Act. Respondent filed an answer to the complaintsdenying it had engaged in the alleged matter. The Gen-eral Counsel and Respondent filed briefs in this matter.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent, a Tennessee corporation with an officeand place of business in Nashville, Tennessee, has beenengaged as a drywall subcontractor in the building andconstruction industry, including the construction of theBowling Green/Warren County Hospital, the only loca-tion involved herein.During the past 12 months, a representative period,Respondent in the course and conduct of its business op-erations purchased and received goods and materialsvalued in excess of $50,000, which were shipped to itsBowling Green/Warren County Hospital location direct-ly from points outside the State of Kentucky.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe main issues in this matter are the following:1. Whether on October 17, 1979, Respondent, by itsforeman, James E. Bryant, and its agent, Tim Wallen,coercively interrogated its employees as to the identityof their spokesperson for purposes of discussing theirterms and conditions of employment.2. Whether on October 17, 1979, Respondent violatedSection 8(a)(1) of the Act by discharging its employeeRalph Tarrence because of his protected concerted ac-tivities engaged in during his employment.3. Whether from October 17, 1979, until October 23,1979, certain employees of Respondent at its BowlingGreen Hospital construction location ceased work con-certedly and engaged in an unfair labor practice strike.4. Whether on October 25, 1979, Respondent, by itsforeman, James E. Bryant, coercively interrogated appli-cants for employment with Respondent concerning theirunion membership, sympathies, and activities.5. Whether on October 30, 1979, Respondent violatedthe Act by permanently laying off certain employees be-cause of their union activities and/or their protected con-certed activities engaged in during their employment.From October 1978, and continuing through March1980, Respondent was engaged in the construction of ahospital project in Bowling Green, Kentucky. Respon-dent was the drywall subcontractor on this project work-ing under the general contractor Rogers Construction,herein called Rogers. It appears that the Bowling Greenproject was scheduled to be completed within 2 years,and to reach this goal the general contractor coordinatedthe progress of each of its subcontractors in an effort tomake sure no subcontractor fell behind schedule and de-layed the progress of the other subcontractors. Rogers,the general contractor, had specific provisions in its con-tract with Respondent to enforce timely work comple-tions. Contained therein were provisions for certain ac-tions to be taken by Rogers if Respondent did not com-plete its work on the project, and, in fact, a 72-hour ter-mination clause to be exercised in the event schedulingof construction was not maintained by the subcontrac-tor.' However, there was no collective-bargaining agree-ment between Respondent and the Union covering Re-spondent's employees on the Bowling Green Hospitalconstruction project.The Bowling Green project was not a union projectnor were any of the subcontractors on the project, in-cluding Respondent, union subcontractors. On this pro-ject Respondent employed carpenters, laborers, anddrywall finishers, and, at the end of October 1979, Re-spondent employed approximately 80 individuals-themajority of whom were carpenters. It appears that aboutthis time Respondent's work had "peaked" and wassomewhat concentrated on two of the hospital's floors-the first and second floors. However, at this same timesome work was also being done by Respondent's em-ployees on several of the upper floors, as will be detailedlater.Ralph Tarrence testified that on October 17, 1979,after their 2 o'clock breaktime, Respondent's employeesgathered to discuss the condition of the portable toiletsprovided them for their use and for the use of all the em-ployees of the other subcontractors on the hospital pro-ject. All the portable toilets had been furnished byRogers who also paid for their rental and, in addition,the general contractor was responsible for their mainte-nance. Tarrence testified that by the middle of October1979 the toilets had become unfit to use, were over-loaded, and were without toilet paper.It appears that, shortly before the 2 p.m. breaktime,Respondent's Foreman James Bryant was advised of theabove situation by Tim Wallen. Wallen informed Fore-man Bryant that there was a likelihood of a strike ifclean toilets were not provided, but, before Bryant metwith the employees, he checked with the general con-tractor to see what was being done to rectify the toiletsituation, and was informed that new toilets were toarrive on the jobsite within 10 minutes. Foreman Bryant' See Resp. Exh. 10618 QUALITY DRYWALL COMPANYand Tim Wallen then went to the employee meeting, butby this time the 10-minute afternoon breaktime hadelapsed. When Bryant reached the employees, he in-quired several times as to what the problem was, but tes-tified that no one answered. Bryant then asked "Who'sthe mouth?" and to which question Ralph Tarrence wasthe first to speak up and voice the employees complaintsabout the portable toilets. After Bryant informed the em-ployees that new toilets were on their way to the pro-ject, the employees went back to work when assured byBryant that the problem with the toilets would be sooncorrected. The meeting with Bryant lasted approximately5 or 10 minutes beyond the employees' breaktime, butnone of the employees were docked any pay for attend-ing this meeting-the hourly employee payroll at thattime was in the neighborhood of $600.2Not long after the men had returned to work, TimWallen, as instructed by Bryant, inquired of Respon-dent's employees as to who was responsible for instigat-ing the employee meeting that afternoon. In carrying outthis assignment, Wallen approached Ralph Tarrence andinquired of him as to who had informed a certain em-ployee (Mike Ford) of the meeting, and Tarrence thenstated he had done so and that he was willing to talk toForeman Bryant about it, but Wallen replied that, if hedid so, Bryant would "fire him." Nevertheless, Tarrenceimmediately went to see Bryant and stated, "I under-stand you are going to fire the man that started the sit-down." Bryant replied that this was correct, and Tar-rence stated, "Well, I'm the man who started it so fireme." Bryant then discharged Tarrence "for organizing asitdown on the job."Shortly after Tarrence was discharged on October 17,the rest of the Quality Drywall employees, in protest ofTarrence's discharge, walked off the job and struck thejobsite until October 22, 1979, at which time Respondentagreed to reinstate the strikers and Tarrence on the fol-lowing day. On October 18, 1979, while on strike and atthe picket site directly across from Respondent's office, aconsiderable number of Respondent's employees openlysigned authorization cards for the Union. Employee Ev-erett Phelps testified that he had obtained the cards fromthe union organizer who brought them to the jobsite,and that he then passed out the cards and signed upabout 40 employees at the picket site. As pointed out, thepicket site was situated across a two-lane street along theside of the hospital project and was about 30 feet in frontof and across from Respondent's office trailer. Althoughdenying seeing any cards being signed, Foreman Bryantadmitted that, during the time the cards were beingsigned, he was seated in the office trailer, and that, atone point during the morning of October 18, he, himself,counted 44 people at the picket site.After the strike ended on October 22, 1979, Respon-dent, as well as Rogers, received notice, by letter datedOctober 18, 1979, that the Union intended to picket thehospital project jobsite commencing on October 30,2 Bryant testified that he believed that the employee meeting began 10minutes before breakfime and lasted 5 minutes beyond breaktime for atotal of 15 minutes on Respondent's time. Respondent's President DoyceDavis' testimony is that the employees stayed off the job for approxi-mately 30 minutes to air their complaints about the toilets.1979, at 6 a.m.; that the picketing was directed againstRespondent, and that the Union represented a "vast" ma-jority of Respondent's employees.3It appears that,within a few days subsequent to the receipt of the above,Rogers, the general contractor, established a reserve gatesystem for their subcontractor.On October 30, 1979, Respondent laid off 20 employ-ees (named in Appendix A attached hereto). It appearsthat all the employees in this layoff had participated in aprevious strike over Ralph Tarrence's discharge, andmost of them had signed authorization cards for theUnion on October 18.It is alleged in the complaint that on or about October17, 1979, Foreman Bryant and Tim Wallen, as agents ofRespondent, coercively interrogated employees as to theidentity of their spokesman and/or spokesmen, for thepurposes of discussing their terms and conditions of em-ployment.Employees Ralph Tarrence and Everett Phelps werepresent at the employee grievance meeting on October17 when Foreman Bryant spoke to the employees assem-bled, as aforestated. When Foreman Bryant first cameupon the group or gathering, he asked the employees,"Who's the mouth?" The General Counsel points outthat it is this comment of Bryant, never specificallydenied, viewed in the context of an employee grievancemeeting, and in the absence of any assurance of no repri-sals if an employee speaks up, which has been alleged asobjectionable conduct violative of the Act.Foreman Bryant testified and admitted that immediate-ly after the October 17 employee grievance meeting wasover Tim Wallen questioned employees, at his instruc-tions, to find out who the organizer of the employeemeeting was.Ralph Tarrence's testimony with respect to the actionTim Wallen took in following Bryant's instructions is asfollows:Tarrence: Tim came up there and said that Mr.Bryant wanted to know who told Mike Ford that,you know, about the meeting and he said he wantedto ask him-find out who told Mike Ford, find outwho told that person to go down the line until hegot to somebody he said he didn't know, that hewanted to see him so I told him I was the one thattold Mike Ford that I would go talk to Mr. Bryantand he said, he'll fire you if you go down there, youknow.The General Counsel submits that both Bryant's com-ments and Wallen's statements and actions at the direc-tion of Bryant are violative of Section 8(a)(1) of the Actsince it shows Respondent's intention to discriminateamong employees who choose to take a leadership rolein protesting, on behalf of others, their working condi-tions.I conclude and find that the question asked-"Who'sthe mouth?" and the subsequent interrogation and con-duct by Wallen in ascertaining the employee who insti-gated the grievance meeting to complain about the porta-3 See G C :xh 2619 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDble toilets-had a reasonable tendency to coerce Tar-rence and other employees of Respondent in the exerciseof their protected concerted activity, and is violative ofSection 8(a)(1) of the Act. Certainly, when Wallen spe-cifically asked Tarrence about the meeting and thenquestioned him as to the identity of the chief provoca-teur-it would be difficult to visualize that such probingwould not reasonably have led Tarrence to infer an un-usual and serious management interest in the matter, andunder these circumstances cannot be deemed an isolatedincident.4Counsel for Respondent contended that during theperiod material herein the duties of Tim Wallen changedquite frequently and would not concede that Wallen waseither a supervisor or an agent.5It is the General Coun-sel's position that whether or not Tim Wallen was a su-pervisor at all times relevant herein, Respondent madehim their agent for the express purpose of investigatingand retrieving for Bryant the leader of the employeemeeting.As indicated, I am in agreement that this record amplyreflects that Wallen on occasions served as a conduit be-tween Foreman Bryant and Respondent's employees inthat from time to time Wallen conveyed information anddistributed work assignments and materials to the em-ployees. In short, this record as a whole demonstratesthat regardless of his supervisory status Tim Wallencould reasonably have been viewed by the employees asRespondent's representative as he was clothed with im-plied authority to act for management, and especially soin the situation when Bryant specifically sent Wallen tothe project with instructions to find out the instigator ofthe meeting, and Wallen then openly so informed Tar-rence. By doing so, he removed any doubt as to hisagency status.It is alleged that on October 17, 1979, Respondent dis-charged Ralph Tarrence (reinstated on October 23) be-cause he engaged in protected concerted activity, andthat from October 17 to October 23 certain employeesceased work and engaged in a strike caused by the unfairlabor practices of Respondent in the discriminatory dis-charge of Tarrence.Respondent argues that Foreman Bryant deemed theinitial work stoppage and meeting on the afternoon ofOctober 17, as an impermissible sitdown strike, that Tar-rence was fired for organizing this unprotected strike,and not for protesting the problem with the portable toi-lets, and that although the General Counsel wishes tocharacterize the subsequent employee walkout of Octo-ber 17 as a concerted sympathy strike on behalf of thedischarged Ralph Tarrence, there is evidence that thesympathy was less than unanimous. Counsel for Respon-dent also points out that on October 17 there were atleast two altercations occurring necessitating the pres-ence of police on the premises, and that Foreman Bryant4 See lHendricks County Rural Electric, 236 NlRB I l16, lt21 (1978)* Foreman Bryant stated that Tim Wallen did not have authority tohire or fire, but, if he needed someone to find another employee, orwanted to get certain materials to places swhere such were needed, hewould call n Wallen to perform these duties Moreover, that he wouldalso have Wallen walk around the project to observe if any of the em-ployees were "sitting down" or "goofing off" Bryant classified Wallen aslead supervisor or group leaderoverheard police interrogation of various employees inwhich one employee admitting instigating a fight withMike Ford and which prompted Ford to defend himselfwith his "hatchet." Respondent further points to testimo-ny by Bryant to the effect that employees continued tomill about the premises until ordered to leave by thepolice. In essence, argues Respondent, the midafternoonsitdown strike and the subsequent walkout accompaniedby avowed violence are the only alleged concerted ac-tivities occurring on October 17. It is further argued thatemployee activity which is in derogation of employerproperty rights is presumptively unlawful and unprotect-ed unless conducted reasonably and as a result of over-riding employee interests which predominate over em-ployee property rights, and that a sitdown strike on com-pany premises and company time is equal to a seizure ofemployer property. Additionally, the reasonableness ofan employee protest is determinative of its protectedstatus, and thus the failure of employees to discuss withtheir employer the subject of a protest prior to a workstoppage is unreasonable and deprives the protest of Sec-tion 7 protection. In summary, maintains Respondent-the employees of Quality Drywall hostilely seized thepremises and refused to work, shutting down production,burning four portable toilets, and creating employee con-frontations involving personal injury and violence.It appears clear to me, and I find, that the work stop-page and employee meeting on October 17 were of aconcerted nature triggered by employees' displeasure andcomplaints with a part of their working conditions, andwas activity protected under Section 7 of the Act. Thework stoppage lasted at the most 10 to 15 minutesbeyond the normal breaktime, and it was an attempt onthe employees' part to draw Respondent's attention tothe deplorable conditions of the portable toilets on theproject-corroborated by Respondent's own witnesses,Bryant and John Cantwell, Rogers superintendent, bothof whom recognized that the employee had a valid gripeconcerning the toilets. As pointed out, these employeeswere not organized, were without any bargaining agent,and had no established grievance procedure to turn to,and therefore used this meeting with Bryant to statecomplaints and grievances to the people responsible fortheir working conditions-their employer, Respondent.It is well settled that employees have the right to leavework in support of a grievance pertaining to terms andconditions of employment. Blue Star Knitting Inc., 216NLRB 312, 316 (1975); N.L.R.B. v. Washington Alumi-num Company, Inc., 370 U.S. 9 (1962). When this occurs,an employer may not lawfully discipline an employee forbreaking a company rule concerning leaving work with-out permission, for to allow it would abrogate the statu-tory right to withhold services in support of a grievance.Moreover, a concerted stoppage of work by employeesis protected under Section 7 of the Act, unless it is for animproper objective or is conducted in an impropermanner. First National Bank of Omaha, 171 NLRB 1145(1968).In the instant case, Ralph Tarrence had talked with hisforeman on one or two occasions about the portabletoilet problems approximately a week before their meet-620 QUALITY DRYWALL COMPANYing, but without getting any results and on the day inquestion, when the matter was being discussed amongemployees, Tim Wallen overheard some of the conversa-tion and then advised employees Ford and Tarrence that"the best thing to do is just get together and have ameeting with Mr. Bryant and get something done aboutthe toilets."6Therefore, Respondent had advance warn-ing of their grievance, and the employees even hadadvice from Wallen that a meeting with Bryant would be"the best thing to do." Under such circumstances itmight even be successfully argued that the initial workstoppage and meeting here in question were actually au-thorized by an agent of management.When the short meeting and work stoppage were overwith on October 17, all the employees immediately re-turned to their jobs and worked until Tarrence was dis-charged, and, while there was apparently some fightingand violence among certain employees when the strikestarted on the midafternoon of October 17 to protest thedischarge of Tarrence, there was no damage to any ofthe project property or equipment, nor was there anykind of a sit-in or takeover, and, admittedly, the employ-ees left the project premises at 3:30 p.m. when they weresupposed to. None of the employees involved hereinwere identified with the burning of any of the four toi-lets, nor was the work stoppage rendered unprotectedbecause Respondent or Rogers was already trying tohave the toilets cleaned or replaced. In addition, underwell-established Board law, the complaint about the por-table toilets does not ultimately have to be meritoriousbefore it can constitute protected activity.From the total aspects of this record, the work stop-page here in question was for a proper objective, andwas not conducted in such a manner as to lose its pro-tected status.Foreman Bryant testified on direct examination that onOctober 17, 1979, he discharged employee Ralph Tar-rence for instigating a "sitdown" (herein work stoppage)that occurred earlier that day. As indicated, the workstoppage here in question involved concerted action onthe part of a majority of Respondent's employees. Therelevant inquiry now for consideration is whether Re-spondent treated employees differently because theycomplained about their working conditions, and fromthis record, as a whole, Respondent did just that in thecase of Ralph Tarrence, who was the only protestor dis-charged because management believed he had instigatedor organized the work stoppage. To single out the ring-leader of a work stoppage which constitutes protectedconcerted activity, as Respondent did in the case ofRalph Tarrence, is violative of the Act, and I so find.It is uncontroverted that almost all employees of Qual-ity Drywall participated in the strike from midafternoonon October 17 through October 22. The number was es-timated to be between 60 and 80 employees, and of thatnumber approximately 40 employees congregated, fromtime to time, across the street from the construction site.The strike was clearly to protest the discharge of Tar-6 As I have indicated, (on certain occasions vWallen must he deemed least an agent of Respondent Mloreover, Wallen did not estify so theabove-quoted statement attributed to him stands undeniedrence, and in accordance with my findings herein mustbe deemed an unfair labor practice strike.It is alleged that on or about October 25, 1979, Re-spondent, acting through Foreman Bryant, coercively in-terrogated employees about their union activities.Former employee Freddie Crawford testified as towhat occurred during his employment interview withForeman Bryant. Crawford credibly testified that on Oc-tober 25, 1979, he arrived at the project to report towork, and that he and another new, hiree were met byForeman Bryant and brought to the office trailer whereBryant had them fill out W-2 tax forms. Crawford testi-fied that, while filling out these forms, Bryant askedthem if they belonged to the Union, and to which ques-tion they both replied no. Bryant then asked them if theyhad ever belonged to the Union. They again both saidno.Counsel for Respondent argues that even employeeCrawford did not assert in his testimony that Bryant inany manner connected union membership with adverseemployer treatment, and that although Bryant deniesever asking the question the facts reveal that, even ifCrawford is to be credited, the question as to unionmembership was asked after he had been given a job asopposed to before, and in such a context no reasonablereading of the circumstances would infer that the ques-tion was asked in a coercive or unlawful manner.As pointed out, there is no evidence in the record thatBryant offered any assurance to Crawford that an affir-mative answer to either of Bryant's questions about theirunion affiliation would not be looked upon with disfavorby Respondent or that their chances of employmentwould remain unaffected by such affirmative response. Infact, Crawford openly and candidly testified that he didin fact belong to the Union, but had not admitted this be-cause he feared his chances of employment with Respon-dent would be lessened.It is well recognized Board law that questions con-cerning former union membership and union preference,in the context of job application interviews, are inherent-ly coercive, without accompanying threats, and aretherefore violative of Section 8(a)(l) of the Act, evenwhen the interviewee is subsequently hired. Bendix-Wes-tinghouse Automotive Air Brake Co., 161 NLRB 789, 791-792 (1966).The General Counsel points out that. with the forego-ing precedents in mind, Crawford's version of the inter-view in question should be credited over Bryant's denial,and the fact that Respondent has just received the noticeof union majority and anticipated picketing, as aforestat-ed, all lends support to this accredition that Bryant had"union" on his mind.Craw'ford testified in a candid and straightforwardmanner, and, in conjunction with the sequence of events,the specific circumstances, and overall demeanor, I havecredited his version of this incident. On the same basis, Ihave also credited other witnesses for the General Coun-se. 7i All f the f:lit, found herein lre hised otn the record ;i: a whole uponno,, hsr rx;lti ot he s Ih lln ses The credlhilltN rcolutiolls herell have( ',ntnued621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvents leading up to the layoff on October 30, 1979,reveal that on October 22, 1979, an offer was made tomanagement that the strikers would return if Ralph Tar-rence was allowed to go back to work. Respondentagreed, and all the strikers, including Tarrence, returnedto their jobs on the morning of October 23, as indicatedpreviously herein.During the hearing, and in subsequent argument, Re-spondent maintained that although management met thestriking employees' demands on October 22 resumptionof normal production did not subsequently occur, andthe layoff on October 30 was necessary because someemployees were trying to do all possible to slow downwork on the project, including the damaging of equip-ment. Doyce Davis testified that following resumption ofwork on October 23 production was abnormally low andthere was extensive damage to material, equipment, andfinished installations. Foreman Bryant testified that afterwork resumed on October 23 the rate of production wasabout half what it had been prior to the strike as was ob-vious by visual inspection. John Cantwell of Rogers tes-tified that the delay in production was apparent becausethe rate of progress on the second floor remaining to becompleted was two or three times slower than on prioridentical floors in the same tower as well as on the othertwo towers of the project. Respondent also maintainsthat drywall sheets, which had been hung or installed inthe project, were now (between October 23 and thelayoff on October 30) being damaged to an inordinatedegree, that the damage to completed production was soextensive that it was a considerable job in removing itfrom the construction site, and that at least 100 pieces ofhung drywall had to be replaced. A normal rate ofdamage, according to Foreman Bryant, was one piece ofboard per two-man team per day.It is further contended that damage to equipment wasalso occurring at an alarming rate during this period oftime. Respondent's security guard, Bobby Beckham, tes-tified that he witnessed large quantities (armloads andwheelbarrows full) of new extension cords with theirplugs completely severed, and that other cords had beencut so that bare wire was exposed. The damage to elec-trical equipment was occurring more rapidly than theelectrical contractor on the project could repair it, ac-cording to John Cantwell. Foreman Bryant identified thenature of the equipment damage as cut electrical exten-sion cords, screw guns with screws in the electrical ar-matures and broken handles, and damaged electrical re-ceptacle boxes. There was further testimony that thisequipment was not used equipment damaged by normalwear and tear, but that which had been recently pur-chased and employees had been warned repeatedly con-cerning the degree of equipment damage and the lack ofproduction.been derived from a review of the entire testimonial record and exhibitswith due regard for the logic of probability, the demeanor of the wit-nesses, and the teaching of N.L.R.B. v. Walron Manufacturing Company,369 U.S. 404 (1962). As to those witnesses testifying in contradiction ofthe findings herein, their testimony has been discredited, either as havingbeen in conflict with the testimony of credible witnesses or because itwas in and of itself incredible and unworthy of belief. All testimony hasbeen reviewed and weighed in the light of the entire record.The other reason assigned by management for thelayoff on October 30 was that Respondent had basicallycompleted its work on the second floor of the project,and was ready to move to the ground floor where theremaining work would not require so many employees.There was testimony by witnesses for Respondent tothe effect that at some point in every construction pro-ject an employee work force peak is reached, and atwhich time a layoff is mandated as a result of substantialcompletions, and, although a particular project's job pro-gress schedule gives an idea of when work force "top-ping out" and "cutbacks" will occur, the actual decisionto cut back is made according to job progress as re-vealed in weekly progress meetings during the course ofconstruction, and that even prior to the events here itwas apparent that employee cutbacks would soon be ne-cessitated as a result of the job progress.Evidence was also adduced to indicate that, in itsdrywall subcontracting, Respondent has experienced arelatively consistent staffing pattern on its hospital pro-jects, and for the purposes of comparison Respondent'sExhibits I thru 5 were reduced to graph form in order toillustrate the Company's staffing patterns at its severalhospital projects.8Counsel for Respondent points outthat a review of these graphs reveals the gradual em-ployee buildup with intermittent peaks and valleys untilsuch time as an overall project peak is reached, andwhich is then followed by a relatively rapid decline inemployee numbers, and that consistent patterns emerge-that in each of Respondent's hospital projects employeebuildup, although gradual, is not without declines priorto reaching an overall peak. Similarly, after an overallemployee peak has been reached, a decline in employ-ment is not measured by an unwavering downward slopeuntil the project's completion, but, instead, a reduction inemployees is offset by slight increases as project equilib-rium is maintained.Moreover, for purposes of comparison with the otherprojects, if an employee reduction at the Bowling GreenHospital site had occurred with statistical similarity tothe other projects, it would have occurred somewhere inthe middle of September 1979, but progress at the Bowl-ing Green Hospital did not warrant a layoff in mid-Sep-tember 1979, as the Bowling Green construction site wasa six-floor hospital with three separate towers uponwhich Respondent had substantially completed itsdrywall subcontracting responsibilities by mid-October1979. Thus, at this time, almost all of towers I and 3 hadbeen completed, and tower 2 was substantially finishedwith only the second floor and the first floor administra-tive areas remaining to be done, and management had al-ready determined that, upon the substantial completionof the second floor of tower 2, a layoff would be inorder. Furthermore, according to projections, the secondfloor of tower 2 could be completed by eight men work-ing 40 hours.In final argument counsel for Respondent maintainsthat the layoff on October 30 was premised on businessnecessity; that no witness testified of any verbal state-' See attachments 1 , 2, 3, 4, and 5 to Respondent's brief622 QUALITY DRYWALL COMPANYments at the time of the layoff which equated eitherunion membership or protected activities with the layoff;that a layoff on a construction site carries no stigma ofunworthiness-every employee knows that when a con-struction project is begun a layoff eventually will occur;that for the General Counsel to argue that the occur-rence of the layoff was somehow out of the ordinary soas to discourage employees in the exercise of Section 7rights ignores construction project realities; that attach-ments I to 5, based on Respondent's Exhibits I thru 5,reveal that a layoff on the Bowling Green Hospital proj-ect was long overdue; that employment in the construc-tion industry is by its nature temporary, and inevitablelayoffs should not be equated with the circumstances sur-rounding layoffs in the industrial context; that imminentlayoffs cannot be said to have a reasonably foreseeableconsequence of discouraging union activity or other pro-tected conduct; and that there is no factual basis con-tained in the record to support the General Counsel'scontention that the layoff of October 30 was premised inanything other than legitimate business motivations.Counsel for Respondent further suggests in his argu-ment that ample evidence was adduced at the hearing towarrant a finding that a layoff was necessitated by theproject progress as of October 30; that Respondent's Ex-hibit 9 is an architectural sketch revealing the smallamount of work remaining to be done on the secondfloor of the center tower of the project as of the middleof October; that witnesses for Respondent testified thatthe drywall construction had reached the second floor ofthe center tower at this time; that Cantwell and Bryanttestified that the drywall construction was 90 percentcompleted in mid-October, and out of 300,000 square feetof drywall construction only 30,000 square feet remainedto be completed, and, as construction progressed to thepoint of completion, it was physically unreasonable toretain a work force of 88 employees to complete thesmall amount of work remaining to be done; that staffingpatterns on similar projects reveal that "topping out"was accomplished prior to the point in time that it oc-curred on the Bowling Green Hospital project; and thatthe inevitable layoff was resisted by Respondent until itcould no longer be delayed. Moreover, there is no evi-dence that the employees chosen for layoff on October30 were known union adherents; that, although the man-agement was informed of the Union's intention to picket,as aforestated, this by no means negated Respondent'sneed to lay off employees; that the testimony in thisrecord reveals that Charlie Giraud of Rogers Construc-tion suggested the number of 20 employees for layoffand Bryant chose the employees on the basis of his ob-servations of their productivity and his reasonablygrounded suspicions of sabotage; that since productivitythereafter increased and sabotage thereafter ceased itmust be noted that Bryant was a good judge of employ-ees; and that, in the final analysis, sabotage and slow-downs are not protected concerted activity.As pointed out, the timing of the layoffs on October30 is a critical factor. They came without any priornotice to the employees that layoffs were contemplatedat that particular time. The layoffs were effected in themiddle of a pay period and not on a payday. They oc-curred I week after the 5-day strike over Tarrence's dis-charge had ended, and after the Union's organizing drivebegan, and, more than coincidentally, the layoffs werealso accomplished on the very day the Union had earlierearmarked as the commencement of picketing at the job-site, and had so specifically notified Respondent, as pre-viously mentioned herein.As further indicated, the purpose of the layoff is re-vealing as to Respondent's motivations. On the day ofthe layoffs, Respondent's sole explanation for such actionwas lack of work. Everett Phelps testified that on Octo-ber 30 they were merely informed that all jobs had cometo an end, and "that's what happened to this one." Noneof those laid off were ever told that the job performanceor any damage to Respondent's property, which theGeneral Counsel views as minor trangressions if creditedas true, had been a factor in their selection for the lay-offs.According to testimony by witnesses for Respondent,the layoffs here in question were multipurposed-toadjust to the decline in available work, and to eliminateemployees who were trying to slow down progress onthe project and who were also engaging in the destruc-tion to materials and equipment. However, it appears tome that in consideration of all aspects of this case, andespecially the timing involved, the real reason for thelayoff was Respondent's attempt to subvert the Union'sapparently successful organizing campaign and to impedepicketing on the project jobsite that was to start on Oc-tober 30. Evidence of this is also revealed by the factthat, shortly after the layoff, Respondent hired or trans-ferred new employees to the jobsite here in question.Hoyt Clark testified that the day before layoff Respon-dent hired three or four drywall finishers from Nashville.Employee Doran Sheppard worked for several weeksafter the layoff, and during this period he noticed two orthree "new faces," and Sheppard also observed some em-ployee laborers and finishers of Respondent-Hudsonand Owens-hanging drywall after the layoff.Respondent contends there is no evidence that the em-ployees chosen for layoff were known union adherents.As indicated previously herein, the organization effortsstarted on October 18 when Everett Phelps had about 40employees sign authorization cards for the Union duringthe time they had gathered across the street from Re-spondent's office in plain view of Foreman Bryant.Moreover, Respondent's agent on different occasions,Tim Wallen, joined the strike in its second day and ac-cording to Phelps even signed a union card, so he had afirsthand opportunity to observe who was supporting theUnion, and when the strike ended on October 22, 1979,Wallen then returned to his duties alongside ForemanBryant following some controversy as to whether hewould or would not, and then once again acted in thecapacity of Respondent's agent on October 30, whenWallen admittedly informed Foreman Bryant, at the con-struction site, as to where the damaged equipment (cordand screw guns) were coming from, supposedly in orderfor Bryant to make evaluations as to who would be ter-minated. In essence, a frequent agent of managementjoined the strikers and also signed a union card in the or-623 I)F.CISIO)NS OF NA IONAL LABOR RELATIONS BOARDganizational surroundings where the strikers had gath-ered, and then in a few days returned to his messengerduties with Foreman Bryant. From these circumstancesthere can be no question but that Respondent had priorknowledge as to who were adherents for the Union-certainly agent Wallen had every opportunity to fullyobserve and report.As further indicated, the method in which the employ-ees were selected for the layoff is also noteworthy. Re-spondent's president, Doyce Davis, supposedly gaveBryant no criteria to use in making the selections. Bryanttestified that he used quality and quantity of work as thecriteria for the layoff, but apparently had made no par-ticular investigation as to how each employee measuredup to these two requirements--he merely kept the de-pendable ones. Respondent presented evidence thatunion activities and protected concerted activities wereneither factors in its selection. However, selected for thelayoff were Ralph Tarrence, who had previously beenfired for organizing a sitdown strike, as aforestated, andEverett Phelps, who passed out the union authorizationcards-along with all his relatives assigned to the pro-ject--and also Tim Wallen who had crossed over to thestrikers for a few days, as outlined above, and the re-mainder of the men selected for layoff represented avery sizeable portion of those who had signed authoriza-tion cards and who had joined the 5-day unfair laborpractice strike in mid-October.Respondent contends that most of the damaged equip-ment was coming from the second floor, and so employ-ees working there were laid off. Hlowever, there are noreal or positive identifications by anyone as to the namesof employees actually causing the damage. Respondent'ssecurity guard, Beckham, testified that on October 30 heobserved the ends of 20 or more new dropcords cut off,but then admitted that he did not see anyone cuttingsuch cords, and could not identify anyone who mighthave been involved. Cantwell, Davis, and Bryant alsotestified as to excessive damage of cords, drywall sheets,and screw guns, as aforestated, but again no positiveidentifications of any kind as to the actual parties respon-sible. On the other hand, Ralph Tarrence testified thatafter some use the ordinary wear and tear would cut thecords, that from time to time screw guns will wear outand quit working, and that he never observed anyonebreak or damage any wallboards. Everett Phelps testifiedthat he had seen naked wires on extension cords due toemployees dragging them around, and that a lot ofdrywall was broken in bringing it up on the elevator.However, for purposes here, I am willing to accept thatbetween October 23 and 30 there was a somewhat great-er damage to cords, guns, and drywall sheets than undernormal periods, but only as to minor transgressions andcertainly not to the vast extent as envisioned by manage-rial witnesses, and also again noting that no individualemployees could be identified with these mishaps. Like-wise, there is no independent evidence in this recordproving that employees engaged in a meaningful slow-down after their return to work, other than statementsand testimony by witnesses for Respondent. It appears tome that if there had been a slowdown in hangingdrywall to the extent envisioned by Bryant-from 40 to50 boards a day to 20 or 25 boards a day-then, in alllikelihood, the individuals involved would have beenidentified, and at least given a warning or notice. No onewas identified, and no one was warned.Respondent argues that the layoff here in question wasnecessitated as a result of job progress, and employmentin the construction industry requires such layoffs as theproject nears its completion.It is, of course, readily understood and accepted that,as the hospital project here in question reached the com-pletion stages on drywall construction, employees of Re-spondent would be laid off at various times depending onall the different circumstances then existing, and eventu-ally, or at some time, the 20 employees involved herewould be included in such a legitimate reduction in forceunless they were successful in transferring to other jobsof Respondent, as admittedly sometimes happens.9How-ever, in the instant case, for the reasons and circum-stances previously given, and even accepting that thesubcontracting work of Respondent was in the realm orarea of "topping off," and that there was some damageto equipment, as aforestated, I am still convinced that thereal motivating factor which actually triggered and ac-celerated this layoff was based on the concerted andunion activities of the employees, and, in accordancetherewith, I find that the layoff on October 30, 1979, wasin violation of Section 8(a)(3) and (1) of the Act.)0THE RitMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Ralph Tarrence on October 17, 1979, I shallrecommend that Respondent make him whole for anyloss of earnings he may have suffered by payment to himof the amount he normally would have earned as wagesfrom the date of his discharge to October 23, 1979. Ithaving been also found that Respondent discriminatorilylaid off those employees named in the attached AppendixA on October 30, 1979, I shall recommend that Respon-dent reinstate such discriminatees to their former or sub-stantially equivalent positions and make them whole forany losses they suffered as a result of the discriminationagainst them. All of the backpay provided herein shall becomputed on a quarterly basis in the manner establishedby the Board in F. W. Woolworth Company, 90 NLRB289, 291-294 (1950), and with interest thereon computedin the manner and amount prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). The determination of" I)urilg the period in question in late October, Respondent still hadconsiderable work to do on the second floor, had bathroom ceilings tohang ont the third and fourth floors, had some laundry chute walls to trimand hanig, had some stairways to frame and hang, had the administrativearea donil ini the ground floor to hang along with some hanging in thekitchen ad also had some framing to do in the main entrance lobby.t"' Certainly. the General Counsel made a prima facie showing suffi-cienl to support the inference that protected conduct was a motivatingflctor aid causally related to the Respondent's decision. and Respondentdid not adequately or successfully demonstrate that the same actionswould hase takein place i the absence of the protected conduct624 QUALITY DRYWALL COMPANYwhich laid-off employees, if any, would have continuedin Respondent's employment, and for how long, andwhich employees would have enjoyed continued em-ployment, would have been rehired, or carried over toRespondent's other projects can best be made at thecompliance stage of the proceedings, and to which Idefer the matter.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in conduct described in section IIl,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER "The Respondent, Quality Drywall Company, Inc.,Bowling Green, Kentucky, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees as to the identity of theirspokesman and/or spokesmen for the purposes of dis-cussing their terms and conditions of employment.(b) Interrogating employees about their union activitiesin job application interviews.(c) Discharging and/or laying off employees becauseof their concerted or union activities.(d) Discouraging membership in the Union, or anyother labor organization of its employees, by discriminat-ing against them in regard to their hire and tenure of em-ployment or any terms and conditions of employment.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.II In the event no exceptions are filed as provided by Sec. 102 4 ofthe Rules and Regulations of the National Labor Relations Itoard, thefindings, conclusions, and recommended Order herein shall, a providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objectiolls theretoshall be deemed aived fr all purposes2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to Ralph Tarrence and to all the discrimina-tees named in Appendix A, attached hereto, immediateand regular full-time employment, without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may have suf-fered by reason of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Decision.(c) Post at its place of business and construction sitecopies of the attached notice marked "Appendix."' 2Copies of said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order. whatsteps have been taken to comply herewith.in I ile elt Ilhis Order is enforced by a Judgment of a InllltedStales Couirt iof Appeals, the , ord i the notice reading "'o\led bhOrder of he Natio I hbor Relations ito.ardl" shall read 'oslted I'uirn-ant to i JdgmeiTnt of the Unlit.ed S1atcs Court f Appeals t:rnl;rcili an()rder of the Natiolli I iabor Relilton,s HoardAPPENDIX ACarl Vernon BrooksHloyt ClarkTimothy CrowderClyde DeWeeseJoseph DeWeeseBobby FoxSteve HardinPhillip LacefieldNorman MeaderCharles PhelpsDavid PhelpsDonnie PhelpsEverett PhelpsMartin PhelpsWendell C. PhelpsRollie ReynoldsFreddie TarrenceMark TarrenceRalph TarrenceTim Wallen625